Citation Nr: 0719725	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-36 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affaires (VA) Regional Office (RO) in Boston, 
Massachusetts.  In February 2006, the veteran sitting at the 
RO, testified during a hearing, conducted via video 
conference, with the undersigned Veterans Law Judge, sitting 
at the Board's main office in Washington, DC.  A copy of the 
hearing transcript is of record.

During his February 2006 hearing, the veteran withdrew his 
appeal as to his claims for service connection for exposure 
to Agent Orange, arthritis of multiple joints, and a 
neurological disorder, and for a rating in excess of 10 
percent for his service-connected lumbosacral strain.  Thus, 
the Board will confine its consideration to the issue as set 
forth on the decision title page. 


FINDING OF FACT

The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding that 
the veteran's service-connected PTSD is manifested by 
depression, anxiety, sleep difficulty, intrusive thoughts, 
hypervigilance and intense startle reactions, excess 
irritability and a persistent sense of impending doom, and 
social isolation resulting in occupational and social 
impairment with reduced reliability and productivity, with no 
more than serious impairment.  There is no evidence of 
illogical speech, near-continuous panic, impaired impulse 
control, spatial disorientation, or neglect of personal 
hygiene.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
schedular criteria for a 50 rating, but no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.125, 
4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  Here, while the 
appellant's claim for an increased rating for his service-
connected PTSD is being granted, the Board leaves to the RO 
to assign a proper effective date for that rating and, as set 
forth below, there can be no possibility of prejudice to him.  
As set forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In an March 2004 letter, issued prior to the July 2004 rating 
decision, the RO informed the appellant of its duty to assist 
him in substantiating him claim under the VCAA, and the 
effect of this duty upon him claim.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a July 1998 rating decision, the RO granted the veteran's 
claim for service connection for PTSD based, in large 
measure, on verification of his alleged stressful events in 
service and findings of a July 1997 VA examination that 
diagnosed chronic and severe PTSD due to those events.  A 30 
percent disability evaluation was awarded by the RO.

In February 2004, the RO received the veteran's current claim 
for an increased rating for his service-connected PTSD.  VA 
medical records and examination reports, dated from June 1994 
to July 2005, are associated with the claims file.  The VA 
medical records document that the veteran's service-connected 
PTSD was treated with regular outpatient psychotherapy and 
prescribed medication.

A January 2003 VA mental health outpatient record indicates 
that the veteran saw a psychiatrist for the first time in a 
year and requested refills for his prescribed medications.  
It was noted that he retired in September and had one week of 
depression but did not presently miss working.  He was 
involved with his grandchildren and home repairs but, 
inevitably, had more free time to reminisce about combat.  
Objectively, the veteran appeared slightly anxious.  The 
assessment was PTSD and a score of 60 was assigned on the 
Global Assessment of Functioning (GAF) scale.

When seen by his VA psychiatrist in June 2003, the medical 
record indicates that the veteran reported his sleep was not 
great, but much improved to approximately six or seven hours 
a night with rare interruptions and nightmares, and he did 
not need to take prescribed medication before going to sleep.  
He enjoyed retirement and stayed busy with odd jobs, golf, 
and family.  He forced himself out of the house when he got 
morose.  Objectively, the veteran had a constricted affect.  
The assessment was PTSD and a GAF score of 60 was assigned.

As noted, in February 2004, the RO received the veteran's 
claim for an increased rating for his PTSD.

In April 2004, the veteran, who was 56 years old, underwent 
VA examination.  According to the examination report, the 
veteran saw a VA psychiatrist regularly for the past five 
years.  The veteran complained of intrusive thoughts and 
nightmares of combat-related events and guilt over the deaths 
of some fellow soldiers.  He frequently awoke in a cold 
sweat.  He was only comfortable talking abut Vietnam with 
other veterans who were there.  He was married for twenty 
eight years but lost all interest in sexual activities 
because, he felt, of a general loss of enthusiasm for life.  
Physically, he said his stomach had butterflies and he broke 
out in a cold sweat when he thought about Vietnam.  He also 
got depressed and had thoughts of impending doom.  The 
feeling of impending doom was more or less constant.  He 
avoided reading the newspaper.  He did not want to go to 
Fourth of July parades and avoided other patriotic 
manifestations.  Sleeping was a problem for which he took 
prescribed medication that helped but he said going to sleep 
was still a stressful time for him.

Further, the veteran said excess irritability was a 
longstanding problem for him that mellowed somewhat in recent 
years and was more troublesome when he was younger.  He still 
needed to guard himself very carefully and had to "count to 
10 or I will lose it".  He was subject to episodes of road 
rage if he did not watch himself carefully.  Taking part in a 
religious outlook at an evangelical Baptist church recently 
helped him.  He described poor concentration that he felt 
held him back in his career as a firefighter.  He startled 
when loud noises when off, such as a backfire, that was 
extremely problematic for him.  Some of his responsibilities 
as a firefighter reminded him of his time in Vietnam and 
seeing accident victims stayed with him for days.  He retired 
after September 11, 2001.  The veteran said that at night he 
definitely became hypervigilant and felt edgy.  On the 
street, he felt edgy and as if people noticed him.  

On examination, the veteran appeared his stated age.  His 
speech was intact and his answers to questions were 
appropriate and informative.  He had intrusive thoughts of 
combat-related events during the day and traumatic nightmares 
at night that produced both physical and psychological 
reactions.  The veteran attempted to avoid talking or 
thinking about Vietnam and avoided people, aside from other 
veterans.  His avoidance extended to events like the Fourth 
of July, although he read books about the Vietnam experience.  
He had a persistent sense of impending doom and experienced a 
number of problems with excess irritability over time.  His 
sleep and concentration were impaired and he suffered from 
intense startle reactions.  He was bothered by hypervigilance 
especially at night.  Orientation was intact.  Insight and 
judgment were good.  The diagnosis was PTSD with anxiety 
features and a GAF score of 50 was assigned.

In May 2004, the veteran saw his VA psychiatrist in the 
outpatient clinic.  It was noted that the veteran arrived 
late because he was confused about the time.  He continued to 
take prescribed medication that worked well for his sleep and 
indicated that occasionally he did not need it.  Iraq 
bothered him a lot.  He pitied soldiers who died without a 
chance by bombs and mines.  He wanted to tell the world to 
leave him alone but, it was noted that the veteran was doing 
a little masonry so was not totally isolated.  Objectively, 
he was described as "down" and tense.  The assessment was 
PTSD and intermittent depression.  He was advised to continue 
taking his prescribed sleep medication and stay busy, active, 
and engaged with friends and family.  The veteran did not 
want to take antidepressant medication at that time.

According to a February 2005 VA medical record, the veteran 
was upset and hurt watching his son waste his life, and over 
Iraq.  The veteran was isolating in his home, and was 
depressed and said his sleep was poor.  He denied suicidal 
ideations.  Objectively, he was open and had a constricted 
and sad affect.  The assessment was PTSD and depression, and 
the veteran agreed to take additional prescribed medication.

When seen by his VA psychiatrist in July 2005, the veteran 
reported that his son remained jailed for violating a 
restraining order, that two Vietnam friends died (one by 
suicide) and that a close family friend was killed.  He was 
ruminating, isolating, and angry.  He took the prescribed 
medications that helped greatly and still counted himself 
fortunate in family and love.  Objectively, the veteran was 
sad.  The assessment was PTSD and depression.  The clinical 
plan included support, trying to stay active, and taking 
prescribed medication.

During his February 2006 Board hearing, the veteran testified 
that his condition worsened as he aged and he said he was a 
loner.  He continued to meet with his VA psychiatrist and 
took prescribed medication as needed for his isolation and 
sleep difficulties.  He lost interest in playing golf that he 
previously enjoyed.  He was unemployed and had no patience 
for work.  He was a retired firefighter and presently was 
unable to work with other people anymore because he feared 
confrontations.  He was isolated at home and said he was 
intensely bothered by the Iraq war situation.  The veteran 
said he was married but did not have an intimate relationship 
with his wife for approximately five to ten years.  He and 
his wife peacefully co-existed and she supported him; and he 
said that he loved his children.  The veteran further stated 
that he had a violent temper that mellowed a bit as he 
matured.  He repeatedly maintained that he and his VA 
psychiatrist believed that the RO's determination, that 
evidently relied on the June 2003 VA outpatient record, was 
taken out of context.

III.	Legal Analysis

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to service connection has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings. See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2006).  A 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  A GAF score of 50 denotes serious 
symptoms or serious impairment in social or occupational 
functioning; and a GAF score of 60 denotes moderate symptoms 
or moderate difficulty in social and occupational 
functioning.  These scores have been recognized by the Court 
as an indicator of mental health on a hypothetical continuum 
of mental health-illness.  Carpenter v. Brown, 8 Vet. App. at 
242.  It seems wholly appropriate for adjudicators to look to 
these scores in evaluating psychiatric disability since, as 
noted above, the evaluation of such disabilities involves the 
application of a rating schedule that in turn is based on 
average impairment of earning capacity.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.

Giving the benefit of the doubt to the veteran, after 
considering all of the evidence of record, the Board is of 
the opinion that an increased rating of 50 percent, but no 
higher, is warranted for the veteran's service-connected 
PTSD.  The medical evidence indicates that his symptomatology 
has included sleep difficulty, irritability, social 
isolation, and depression, as documented in the April 2004 VA 
examination report and VA outpatient treatment records.  The 
VA examiner diagnosed PTSD with anxiety features and noted 
symptoms of hypervigilance, intrusive thoughts, a sense of 
impending doom, and excess irritability and that the veteran 
was oriented with impaired concentration and normal speech, 
and assigned a GAF score of 50.  Although, in January and 
June 2003, the veteran's treating VA psychiatrist reported 
that the veteran was slightly anxious and had a constricted 
affect and assigned a GAF score of 60, in May 2004, that 
psychiatrist described the veteran as down and tense, in 
February 2005, the VA psychiatrist diagnosed PTSD and 
depression and noted that the veteran had a constricted and 
sad affect and, in July 2005, the same psychiatrist said that 
the veteran was ruminating, isolating, angry, and sad.  Thus, 
it is concluded that the veteran's symptoms more nearly 
approximate those for the 50 percent rather than 30 percent 
rating.  38 C.F.R. § 4.7. 

Moreover, there is no showing that the GAF scores assigned to 
the veteran were inconsistent with the clinical findings.  
The recent April 2004 VA examination does not reflect 
symptoms inconsistent with a 50 percent disability 
evaluation.  The objective medical evidence further 
demonstrates that the veteran reported sleep difficulty, 
nightmares and daily intrusive thoughts, depression, and 
irritability, and was socially isolated.  He had a persistent 
sense of impending doom and experienced problems with excess 
irritability.  His concentration was impaired, he had intense 
startle reactions, and he was hypervigilant, especially at 
night.

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation. Overall, the evidence shows that there is 
a question as to which of the two evaluations should apply, 
since the current level of disability arguably, but not 
clearly, approximates the criteria for a 50 percent 
evaluation.  Thus, the Board concludes, with favorable 
resolution of reasonable doubt, that a 50 percent rating 
under Diagnostic Code 9411 is warranted.

The Board views the evidence as reflective that the veteran's 
PTSD symptomatology has tended to fluctuate in severity.  For 
example, he required treatment starting in 2003, but the 
records reflect he occasionally did not feel he needed to 
take prescribed medication to treat his service-connected 
psychiatric disability.  He has experienced difficulty in 
establishing and maintaining social relationships.  While, in 
June 2003, his VA psychiatrist described him as having 
improved sleep, enjoying retirement, and staying busy with 
golf and family and forcing himself out of the house when he 
got morose and assigned a GAF of 60, in April 2004, the VA 
examiner found the veteran's PTSD caused physical and 
psychological reactions and serious impairment was evidently 
seen as a GAF score of 50 was assigned.  He was retired but, 
apparently, did some masonry work, as noted in the May 2004 
VA medical record, although he avoided people, as noted by 
the VA examiner in April 2004 and, in July 2005, the VA 
psychiatrist said the veteran was isolating.

It is significant, however, that the veteran's PTSD 
symptomatology did not precisely mirror the symptoms 
illustrative of a 50 percent evaluation under DC 9411.  For 
example, there is little or no evidence in the record of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; or impaired 
abstract thinking.  However, it is apparent that his 
symptoms, especially his social isolation, sleep difficulty, 
irritability, and depression, have impaired his social and 
occupational functioning by reducing his reliability and 
productivity.  In these circumstances, therefore, the Board 
finds that a 50 percent evaluation is warranted for service-
connected post-traumatic stress disorder.  See 38 C.F.R. § 
4.21 (2006) (not all cases will show all findings specified 
in the rating criteria, but the rating must in all cases be 
coordinated with actual functional impairment).

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent evaluation, under the old or current regulations.  
Even though the Board has determined that a 50 percent rating 
is warranted in this case, there is not a question as to 
whether the 70 percent rating should be assigned.  38 C.F.R. 
§ 4.7.  First, we have determined that the increase to 50 
percent is warranted by the reasonable-doubt doctrine.  
Second, the Board would point out that there is simply no 
indication of diagnosed psychiatric impairment to warrant a 
70 percent rating under the applicable regulations.  See DC 
9411.

The April 2004 VA examination findings, to include that the 
veteran had intact orientation and good insight and judgment 
are barely representative of a 50 percent rating under the 
above-cited criteria.  Further, there is no convincing 
evidence of suicidal ideation; or evidence of speech that is 
illogical, obscure or irrelevant; near- continuous panic 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; or 
spatial disorientation.  Moreover, there has been no 
demonstration of neglect of personal hygiene.  The medical 
evidence reflects that he had a good relationship with his 
children and grandchildren, and a peaceful relationship with 
his wife of twenty eight years.  The objective findings of 
the VA examination report in 2004 and the other medical 
evidence, to include normal speech and the report that the 
veteran is oriented, are barely representative of pertinent 
disability warranting a 50 percent rating under the current 
rating criteria.

After a careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds that 
diagnostic codes other than Diagnostic Code 9411 do not 
provide a basis to assign an evaluation higher than the 50 
percent rating assigned by this decision.



ORDER

A 50 percent rating, but no more, for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


